DETAILED ACTION
This is in response to Applicants Preliminary Amendment filed 10/22/2020 which has been entered. Claims 1-7 have been amended. No Claims have been cancelled. Claims 8 and 9 have been added. Claims 1-9 are still pending in this application, with Claims 1, 4 and 7 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravishankar et al (2009/0304173 A1). 
As per Claim 1, Ravishankar teaches a communication control device of a first carrier provided at a boundary to a second-carrier network (Figure 2 – References 102, 104 and 202; Page 2, Paragraph [0028] – Page 3, Paragraph [0030]). (Note: In paragraph [0028], Ravishankar describes a session initiation protocol network [e.g. First Carrier Network: Internet Multimedia System – IMS network] and a SS7-based network [i.e. publicly switched telephone network – PSTN: second-carrier network. Paragraphs [0029] and [0030], describes an early media 
(Note: In paragraph [0026], Ravishankar indicates that the SCIM may be implemented within other communication network elements [e.g. SIP server, SIP gateway, call session control function – CSCF, network router, application server – AS, mobile switching center – MSC, session border controller – SBC, SIP-PSTN gateway, etc.]. In paragraph [0049], Ravishankar describes the EMCP as implemented in processing platforms and includes a distributed internal processing architecture)
(Note: As noted above, the SCIM may be implemented within other communication network elements; implementing the SCIM as a stand-alone component as shown in Figure 2 or incorporating it in either of the SSP or MGC/MG/Softswitch shown in Figure 2 is supported by the teachings of Ravishankar)
Ravishankar also teaches the communication control device comprising: a transmission unit configured to add, to a provisional response, a parameter indicating that a provisional response delivery acknowledgement procedure is applied, and transmit the provisional response to the second-carrier network (Figures 2 and 10 – Reference 203; Figure 3 – Reference 306; Figure 6 – Reference 606; Page 3, Paragraph [0027]; Page 3, Paragraph [0032]; Page 4, Paragraph [0038]).
(Note: As shown in Figure 2, dialog A is sent from a calling party to the SCIM which then sends a message to the media relay server [MRS] – dialog A1 which is then communicated back to the SCIM. This messaging exchange occurs entirely in the IMS/SIP domain. At this point the SCIM initiated a dialog to the MGC/MG/Softswitch which occurs in the PSTN [i.e. second-carrier network])
203; Page 3, Paragraph [0032]); and a media control unit configured to deliver, to the second-carrier network, media delivered from a media server in an early state (Figures 2 and 3 – Reference 200; Page 2, Paragraph [0026]; Page 3, Paragraph [0032]).
As per Claim 4, Ravishankar teaches a device and method as described in Claim 1 above.
As per Claim 7, Ravishankar teaches a device and method as described in Claims 1 and 4 above. Ravishankar also teaches a recording medium storing a media delivery program (Page 2, Paragraph [0014])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (2009/0304173 A1) in view of WANG et al (2017/0163695 A1).
As per Claims 2, 5 and 8, Ravishankar teaches the communication control device, media delivery method and recording medium according to Claims 1, 4 and 7; but does not teach wherein the media control unit is configured to deliver the media to the second-carrier network after receiving an UPDATE message in the provisional response delivery acknowledgement procedure. However, Wang teaches wherein the media control unit is configured to deliver the media to the second-carrier network after receiving an UPDATE message in the provisional 1004; Page 5, Paragraph [0169]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and medium taught by Ravishankar with the apparatus, method and medium as taught by Wang to enable a user agent client the ability to update session parameters in the session description protocol (SDP) header [e.g. encryption key, time zone, media attributes, etc.] which allow for more efficient communication between network elements.

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (2009/0304173 A1) in view of SARASHIYA (2019/0052682 A1).
As per Claims 3, 6 and 9, Ravishankar teaches the communication control device, media delivery method and recording medium according to Claims 1, 4 and 7; but does not teach wherein the transmission unit is configured to add, to the provisional response, a header indicating that the media is delivered in the early state, and transmit, to the second-carrier network, the provisional response. 
However, Sarashiya teaches wherein the transmission unit is configured to add, to the provisional response, a header indicating that the media is delivered in the early state, and transmit, to the second-carrier network, the provisional response (Figure 2 – References 483; Page 10, Paragraphs [0162] and [0165] – [0167]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus, method and medium taught by Ravishankar with the apparatus, method and medium as taught by Sarashiya to verify that the early media request comes from an authorized source to ensure the P-Early-Media header field is not removed or that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MAIO et al (2008/0273671 A1), Kenrick et al (2007/0291776 A1), Kurokawa et al (2011/0269483 A1), Choi et al (2009/0252153 A1), Paczkowski et al (9,667,665 B1), Goldman et al (2011/0213888 A1) and Mufti (2018/0324235 A1). Each of these describes systems and methods of implementing communication signaling in telecommunication systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/KHARYE POPE/Examiner, Art Unit 2652